 Case: 4:20-cv-00584-JAR Doc. #: 51 Filed: 07/06/21 Page: 1 of 1 PageID #: 462




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

RAVEN WOLF C. FELTON                       )
JENNINGS, II., et al.,                     )
                                           )
              Plaintiffs,                  )
                                           )
       v.                                  )       No. 4:20-CV-00584 JAR
                                           )
CITY OF UNIVERSITY CITY,                   )
MISSOURI,                                  )
                                           )
               Defendant.                  )

                                          ORDER

       IT IS HEREBY ORDERED that a hearing on Plaintiffs’ Renewed Motion for

Preliminary Injunction (Doc. No. 43) is set for hearing on Friday, July 23, 2021 at 10:00 a.m.

in Courtroom 12 N.


Dated this 6th day of July, 2021.




                                               JOHN A. ROSS
                                               UNITED STATES DISTRICT JUDGE




                                               1
